

 
FIRST SUPPLEMENTAL INDENTURE
 
FIRST SUPPLEMENTAL INDENTURE (this “Supplemental Indenture”), entered into as of
May 2, 2007, among Advanstar Communications Inc., a New York corporation (the
“Company”), the guarantors party hereto (the “Guarantors”) and Wells Fargo Bank,
N.A. (successor by merger to Wells Fargo Bank Minnesota, N.A.), as trustee (the
“Trustee”).
 
 
RECITALS
 
WHEREAS, the Company, the Guarantors party thereto and the Trustee entered into
the Indenture, dated as of February 21, 2001 (the “Indenture”), relating to the
Company’s 12.0% Senior Subordinated Notes due 2011 (the “Notes”);
 
WHEREAS, the Company and the Guarantors propose certain amendments to the
Indenture (the “Proposed Amendments”), which Proposed Amendments must be
approved with the written consent of the holders (the “Holders”) of a majority
of the outstanding aggregate principal amount of the Notes;
 
WHEREAS, the Company has made an offer to purchase the Notes and solicited the
consents of the Holders of the Notes to the Amendments pursuant to the Offer to
Purchase and Consent Solicitation Statement dated April 19, 2007 (the “Tender
Offer and Consent Solicitation”), each upon the terms and subject to the
conditions set forth therein;
 
WHEREAS, pursuant to the Tender Offer and Consent Solicitation, Company has
received valid consents of the Holders of at least a majority in outstanding
aggregate principal amount of the Notes consenting to the substance of the
Proposed Amendments set forth in this Supplemental Indenture;
 
WHEREAS, all conditions and requirements necessary to make this Supplemental
Indenture a valid, binding, and legal instrument in accordance with the terms of
the Indenture have been performed and fulfilled and the execution and delivery
hereof have been in all respects duly authorized; and
 
WHEREAS, pursuant to Section 9.6 of the Indenture, the Trustee is authorized to
execute and deliver this Supplemental Indenture.
 
NOW, THEREFORE, in consideration of the premises herein contained and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, it is mutually covenanted and agreed as follows:
 
Section 1. Defined Terms. Capitalized terms used herein and not otherwise
defined herein are used as defined in the Indenture.
 
Section 2. Proposed Amendments to Indenture. Effective as of the Amendment
Effective Date for the Proposed Amendments (as defined below):
 
(a)      The following Sections of the Indenture shall be deleted in their
entirety and replaced with the phrase “Intentionally Omitted”:
 
Existing Section Number
Caption
   
Section 3.2 in its entirety
SEC Reports and Available Information
   
Section 3.3 in its entirety
Limitation on Indebtedness

 
1

--------------------------------------------------------------------------------


 
Existing Section Number
Caption
   
Section 3.4 in its entirety
Limitation on Layering
   
Section 3.5 in its entirety 
Limitation on Restricted Payments
   
Section 3.6 in its entirety 
Limitation on Restrictions on Distributions from Restricted Subsidiaries
   
Section 3.7 in its entirety 
Limitation on Sales of Assets and Subsidiary Stock
   
Section 3.8 in its entirety 
Limitation on Affiliate Transactions
   
Section 3.10 in its entirety 
Limitation on Dispositions of Capital Stock of Restricted Subsidiaries
   
Section 3.11 in its entirety 
Limitation on Liens
   
Section 3.12 in its entirety
Future Guarantors
   
Section 3.13 in its entirety
Limitation on Lines of Business
   
Section 3.14 in its entirety
Limitation on Asset Swaps
   
Section 3.16 in its entirety
Corporate Existence
   
Section 3.17 in its entirety
Payment of Taxes and Other Claims
   
Section 3.18 in its entirety
Compliance Certificate
   
Section 3.19 in its entirety
Further Instruments and Acts

 
(b)      Section 4.1 of the Indenture captioned “Merger and Consolidation” is
hereby amended by deleting each of clause (ii), clause (iii) and the last
paragraph of Section 4.1.
 
(c)      Section 6.1 of the Indenture captioned “Events of Default” is hereby
amended by deleting each of clauses (4), (5), (6), (7), (9) and (10) and
replacing them with the phrase “Intentionally Omitted”.
 
(d)      Section 8.2 of the Indenture captioned “Conditions Defeasance” is
hereby amended by deleting each of clauses (4), (5), (6), (7) and (9) and
replacing them with the phrase “Intentionally Omitted”.
 
(e)      Any definitions used exclusively in the provisions of the Indenture
which no longer apply to the Notes pursuant to Paragraphs (a) through (d) of
this Section 2 are hereby deleted in their entirety from the Notes and in the
Indenture shall no longer apply with respect to the Notes and all references to
paragraphs, sections, articles or other terms or provisions of the Indenture
which no longer apply to the Notes pursuant to Paragraphs (a) through (d) of
this Section 2 above are hereby deleted in their entirety in the Notes and in
the Indenture shall no longer apply to the Notes.
 
Section 3. Indenture Ratified. Except as hereby otherwise expressly provided,
the Indenture is in all respects ratified and confirmed, and all the terms,
provisions and conditions thereof shall be and remain in full force and effect.
 
Section 4. Counterparts. This Supplemental Indenture may be signed in various
counterparts which together will constitute one and the same instrument.
 

2

--------------------------------------------------------------------------------



Section 5. Supplemental Indenture Is a Supplement To Indenture. This
Supplemental Indenture is an amendment supplemental to the Indenture and this
Supplemental Indenture will henceforth be read together.
 
Section 6. Governing Law. This Supplemental Indenture shall be governed by and
construed in accordance with the laws of the State of New York.
 
Section 7. References to Supplemental Indenture. Any and all notices, requests,
certificates and other instruments executed and delivered after the execution
and delivery of this Supplemental Indenture may refer to the Indenture without
making specific reference to this Supplemental Indenture, but nevertheless all
such references to the Indenture shall include this Supplemental Indenture
unless the context otherwise requires.
 
Section 8. Effect of this Supplemental Indenture. From and after the Amendment
Effective Date, the Indenture shall be deemed to be modified as herein provided
but except as modified hereby, the Indenture shall continue in full force and
effect. The Indenture as modified hereby shall be read taken and construed as
one and the same instrument.
 
Section 9. Severability. In the event that any provisions of this Supplemental
Indenture shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.
 
Section 10. Trust Indenture Act. If any provisions hereof limit, qualify or
conflict with any provisions of the Trust Indenture Act of 1939 required under
the Trust Indenture Act of 1939 to be a part of and govern this Supplemental
Indenture, the provisions of the Trust Indenture Act of 1939 shall control. If
any provision hereof modifies or excludes any provision of the Trust Indenture
Act of 1939 that pursuant to the Trust Indenture Act of 1939 may be so modified
or excluded, the provisions of the Trust Indenture Act of 1939 as modified or
excluded hereby shall apply.
 
Section 11. Trustee Makes No Representation. The Trustee makes no representation
as to the validity or adequacy of this Supplemental Indenture or the recitals
contained herein.
 
Section 12. Effect of Headings. The section headings herein are for convenience
only and shall not affect the construction thereof.
 
Section 13. Effectiveness. This Supplemental Indenture shall become effective
upon execution by the Company, the Guarantors and the Trustee. As used herein,
the “Amendment Effective Date” shall mean with respect to Proposed Amendments,
the date that the Company delivers written notice to the Trustee that consents
have been received from Holders of at least a majority of the then outstanding
aggregate principal amount of Notes and the related Notes have been accepted for
purchase in the Tender Offer and Consent Solicitation.
 
[Signature Page Follows]
 


3

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed as of the date first above written.
 
ADVANSTAR COMMUNICATIONS INC.
                     
By:
/s/ Theodore S. Alpert
   
 
Name:
Theodore S. Alpert
   
 
Title: Vice President - Finance and Chief Financial Officer  

 

 
CME2, INC.,as Guarantor
                     
By:
/s/ Theodore S. Alpert
   
 
Name:
Theodore S. Alpert
   
 
Title: Vice President - Finance and Chief Financial Officer  

 
PROJECT GLOBAL TRADESHOW, INC.,as
      Guarantor
                     
By:
/s/ Theodore S. Alpert
   
 
Name:
Theodore S. Alpert
   
 
Title: Vice President - Finance and Chief Financial Officer  


 

 
MEN’S APPAREL GUILD IN CALIFORNIA,
      INC., as Guarantor
                     
By:
/s/ Theodore S. Alpert    
 
Name: Theodore S. Alpert    
 
Title: Vice President - Finance and Chief Financial Officer  

 
 
APPLIED BUSINESS
       TELECOMMUNICATIONS, as Guarantor
                     
By:
/s/ Theodore S. Alpert    
 
Name: Theodore S. Alpert    
 
Title: Vice President - Finance and Chief Financial Officer  


 

 
WELLS FARGO BANK, N.A., as Trustee
                     
By:
/s/ Lynn M. Steiner    
 
Name: Lynn M. Steiner    
 
Title: Vice President  

 



--------------------------------------------------------------------------------